


Exhibit 10.3
CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT is entered into this ____ day of ________________ by and between
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY, an Iowa corporation (the
"Company"), and ________________ (the "Executive"). The Company's Board of
Directors (the "Board") has determined that it is in the best interests of the
Company and its stockholders to ensure that the Company and its Affiliates will
have the continued dedication of the Executive, notwithstanding the possibility,
threat or occurrence of a termination of the Executive's employment in certain
circumstances, including following a Change in Control as defined herein. The
Board believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened termination of the Executive's employment in such circumstances
and to provide the Executive with compensation and benefits arrangements upon
such a termination which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations who may seek to employ the Executive. In order to accomplish these
objectives, the Board has caused the Company to enter into this Agreement with
the Executive.
It is hereby agreed as follows:
1.Definitions. For purposes of this Agreement, the following terms will have the
following meanings unless otherwise expressly provided in this Agreement:
A."Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
B."Base Amount" shall have the meaning set forth in Section 280G(b)(3) of the
Code.
C."Beneficial Owner" shall have the meaning set forth in Rule 13d-3 promulgated
under Section 13 of the Exchange Act.
D."Beneficiary" means any individual, trust or other entity named by the
Executive to receive the Severance Payments in the event of the death of the
Executive during the Continuation Period. Executive may designate a Beneficiary
to receive such Severance Payments by completing a form provided by the Company
and delivering it to the Secretary of the Company. Executive may change his or
her designated Beneficiary at any time (without the consent of any prior
Beneficiary) by completing and delivering to the Secretary of the Company a new
beneficiary designation form. If a Beneficiary has not been designated by the
Executive, or if no designated Beneficiary survives the Executive, then the
Severance Payments if any, will be paid to the Executive's estate, which shall
be deemed to be the Executive's Beneficiary.
E."Board" means the Board of Directors of the Company.
F."Cause" means:

1

--------------------------------------------------------------------------------




(i)the Executive's willful and continued failure to substantially perform the
Executive's duties with the Company or its Affiliates (other than any such
failure resulting from the Executive's incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed his or her
duties;
(ii)the final conviction of the Executive of, or an entering of a guilty plea or
a plea of no contest by the Executive to, a felony; or
(iii)the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
For purposes of this definition, no act or failure to act on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
action or omission was in the best interests of the Company or its Affiliates.
Any act, or failure to act, based on authority given pursuant to a resolution
duly adopted by the Board will be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Company and its Affiliates.
G."Change in Control" shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 35% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described paragraph (iii) below;
(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
(iii)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (a)
a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof or (b) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or

2

--------------------------------------------------------------------------------




becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
35% or more of the combined voting power of the Company's then outstanding
securities; or
(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
H."Code" means the Internal Revenue Code of 1986, as amended from time to time.
I."Date of Termination" means the date specified in a Notice of Termination
pursuant to paragraph 3 hereof, or the Executive's last date as an active
employee of the Company and its Affiliates before a termination of employment
due to death, Disability or other reason, as the case may be.
J."Disability" means the Executive's total and permanent disability as defined
under the terms of the Company's long-term disability plan in effect on the Date
of Termination.
K."Effective Period" means the 12-month period following any Change in Control.
L."Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.
M."Excise Tax" shall mean any excise tax imposed under Section 4999 of the Code.
N."Good Reason" means, unless the Executive has consented in writing thereto,
the occurrence of any of the following:
(i)the assignment to the Executive of any duties materially inconsistent with
the Executive's position, including any change in status, authority, duties or
responsibilities or any other action which, in either such case, results in a
material diminution in

3

--------------------------------------------------------------------------------




such status, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company or the Executive's employer promptly after
receipt of notice thereof given by the Executive;
(ii)a reduction by the Company or the Executive's employer in the Executive's
base salary;
(iii)the relocation of the Executive's office to a location more than fifty (50)
miles outside West Des Moines, Iowa;
(iv)unless a plan providing a substantially similar compensation or benefit is
substituted, (a) the failure by the Company or any of its Affiliates to continue
in effect any fringe benefit or compensation plan, retirement plan, life
insurance plan, health and accident plan or disability plan in which the
Executive is participating prior to the Change in Control which adversely
affects the Executive's total compensation in a material manner, or (b) the
taking of any action by the Company or any of its Affiliates which would
materially adversely affect the Executive's participation in or materially
reduce or deprive him of his benefits under, such plans; or
(v)the failure of the Company to obtain the assumption in writing of the
Company's obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within 15 days after such
succession.
The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. In order for Good Reason to exist hereunder, the Executive must provide
notice to the Company of the existence of the condition or circumstance
described above within 90 days of the initial existence of the condition or
circumstance (or, if later, within 90 days of the Executive's becoming aware of
such condition or circumstance), and the Company must have failed to cure such
condition within 30 days of the receipt of such notice, and the Executive must
terminate employment within ten (10) days after the expiration of such cure
period. Subject to the preceding sentence, the Executive's continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder.
O."Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their owner-ship of stock of the Company.
P."Severance Payments" means the severance payments and benefits listed in
paragraph 4(A) of this Agreement.

4

--------------------------------------------------------------------------------




2.Term. The term ("Term") of this Agreement shall commence on the date first
above written (the "Commencement Date") and, unless terminated earlier as
provided hereunder, shall continue through December 31, 2014; provided, however,
that commencing on January 1, 2014 and each January 1st thereafter, the Term
shall automatically be extended for one additional year, unless at least 90 days
prior to such January 1st date, the Company shall have given notice that it does
not wish to extend this Agreement. Upon the occurrence of a Change in Control
during the Term, including any extensions thereof, the Term shall automatically
be extended until the end of the Effective Period and may not be terminated by
the Company during such time.
3.Notice of Termination.
A.Any termination of the Executive's employment by the Company, or by any
Affiliate of the Company by which the Executive is employed, for Cause, or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with paragraph 10 of this Agreement.
For purposes of this Agreement, a "Notice of Termination" for termination of
employment for Cause or for Good Reason means a written notice which: (i) is
given at least thirty (30) days prior to the Date of Termination; (ii) indicates
the specific termination provision in this Agreement relied upon; (iii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated; (iv) specifies the employment termination date; and (v) allows the
recipient of the Notice of Termination at least thirty (30) days to cure the act
or omission relied upon in the Notice of Termination. The failure to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause will not waive any right of the party giving the
Notice of Termination hereunder or preclude such party from asserting such fact
or circumstance in enforcing its rights hereunder.
B.A termination of employment of the Executive will not be deemed to be for
Cause unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive has
engaged in the conduct described in paragraph 1(F) hereof, and specifying the
particulars of such conduct in reasonable detail.
4.Obligations of the Company Upon Termination of Executive's Employment
Following a Change in Control.
A.If, (i) during the Effective Period, the Company terminates the Executive's
employment other than for Cause or the Executive terminates employment with the
Company for Good Reason, or (ii) either (1) the Executive's employment is
terminated by the Company other than for Cause prior to a Change in Control
(but, only if a Change in Control actually occurs) and such termination was at
the request or direction of a Person who has entered into an agreement with the
Company the consummation of which would constitute a Change in Control,

5

--------------------------------------------------------------------------------




(2) the Executive terminates his employment for Good Reason prior to a Change in
Control (but, only if a Change in Control actually occurs) and the circumstance
or event which constitutes Good Reason occurs at the request or direction of
such Person or (3) the Executive's employment is terminated by the Company other
than for Cause or by the Executive for Good Reason and such termination or the
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change in Control (but, only if a Change in Control
actually occurs), then the Company will provide the Executive with the payments
and benefits specified below:
(a)a cash lump sum in the amount of the Executive's annual base salary through
the Date of Termination to the extent not theretofore paid;
(b)a cash lump sum in the amount of the annual bonus that the Executive would
receive for the year in which the Date of Termination occurs, pro-rated by
multiplying such bonus amount by the fraction obtained by dividing the number of
days in the year through the Date of Termination by 365, based on actual
achievement of performance and payable at the same time bonuses are paid to
other executives at the Company;
(c)a cash lump sum in the amount equal to the product of one times the
Executive's annual base salary at the greater of (A) the rate in effect at the
time Notice of Termination is given or (B) the rate in effect immediately
preceding the Change in Control, payable within five days following the Date of
Termination;
(d)a cash lump sum amount equal to the product of one times the greater of (A)
the target annual cash bonus in effect for the Executive at the time Notice of
Termination is given or (B) the target annual cash bonus in effect immediately
preceding the Change in Control, payable within five days following the Date of
Termination; and
(e)the continuation of the provision of health insurance, dental insurance and
life insurance benefits for a period of one year following the Date of
Termination (the "Continuation Period") to the Executive and the Executive's
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies of the Company as in
effect and applicable generally to other peer executives and their families
during the 90-day period immediately preceding the Effective Period or on the
Date of Termination, at the election of the Executive; provided, however, that
if the Executive becomes re-employed with another employer and is eligible to
receive medical or other welfare benefits under another employer provided plan,
the medical and other welfare benefits described herein will be secondary to
those provided under such other plan during such applicable period of
eligibility.
B.Any and all amounts paid under this Agreement in the amount of or otherwise in
respect of the Executive's annual base salary and bonuses, whether or not
deferred under a deferred compensation plan or program, are intended to be and
will be treated as compensation under any and all retirement plans sponsored or
maintained by the Company or by any Affiliate controlled by the Company;
provided, however, to the extent the treatment of such amounts as compensation
under a retirement plan could adversely affect such plan's qualification

6

--------------------------------------------------------------------------------




status, the amount of the benefits under such plan attributable to such
potentially disqualifying compensation shall be paid by the Company and not
pursuant to such plan.
C.If the Executive's employment is terminated by reason of the Executive's death
or Disability during the Term, this Agreement shall terminate automatically on
the date of death or, in the event of Disability, on the Date of Termination. In
the event of Executive's death or Disability during the Continuation Period, the
Severance Payments will be paid or provided to the Executive, the Executive's
Beneficiary and/or the Executive's dependents under the applicable plans for the
remainder of the Continuation Period. If the Executive's employment is
terminated by the Company for Cause during the Term, or if the Executive
terminates his employment by the Company other than for Good Reason, this
Agreement shall terminate on the Date of Termination.
5.Mitigation of Damages. The Executive will not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. Except as otherwise specifically provided in this
Agreement, the amount of any payment provided for under this Agreement will not
be reduced by any compensation earned by the Executive as the result of
self-employment or employment by another employer or otherwise.
6.Stock Options; Stock Appreciation Rights; Stock Bonus; Restricted Stock. The
foregoing benefits are intended to be in addition to the value of any options to
acquire common stock of the Company, any equity-based awards of the Company and
any other incentive or similar award or plan heretofore or hereafter adopted by
the Company.
7.Tax Effect.
A.Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit received or to be received by the Executive (including any
payment or benefit received in connection with a Change in Control or the
termination of the Executive's employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the Severance Payments, being hereinafter referred to as the
"Total Payments") would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash Severance Payments shall first be reduced, and the noncash Severance
Payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of Excise Tax
to which the Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments); provided,
however, that, to the extent permitted by Section 409A of

7

--------------------------------------------------------------------------------




the Code, the Executive may elect to have the noncash Severance Payments reduced
(or eliminated) prior to any reduction of the cash Severance Payments.
B.For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax, (i) no portion of the Total Payments the
receipt or enjoyment of which the Executive shall have waived at such time and
in such manner as not to constitute a "payment" within the meaning of Section
280G(b) of the Code shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of Tax Counsel (as
defined below) does not constitute a "parachute payment" within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Tax Counsel in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code. For purposes of this Agreement, "Tax Counsel" will mean a
lawyer, a certified public accountant with a nationally recognized accounting
firm, or a compensation consultant with a nationally recognized actuarial and
benefits consulting firm with expertise in the area of executive compensation
tax law, who will be selected by the Company and will be reasonably acceptable
to the Executive, and whose fees and disbursements will be paid by the Company.
C.At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement). If the Executive
objects to the Company's calculations, the Company shall pay to the Executive
such portion of the Severance Payments (up to 100% thereof) as the Executive
determines is necessary to result in the proper application of subparagraph A of
this paragraph 7.
D.Notwithstanding anything in this Agreement to the contrary, the amount of the
Severance Payments, and the limitation on such payments set forth in this
paragraph 7, cannot be finally determined on or before the scheduled payment
date, the Company shall pay to the Executive on such day an estimate, as
determined in good faith by the Executive of the minimum amount of such payments
to which the Executive is clearly entitled and shall pay the remainder of such
payments (together with interest on the unpaid remainder (or on all such
payments to the extent the Company fails to make such payments when due) at 120%
of the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to the Executive, payable on the
fifth (5th) business day after demand by the Company (together with interest at
120% of the rate provided in Section 1274(b)(2)(B) of the Code).
8.Confidential Information; Non-solicitation. During the Term and any
Continuation Period, the Executive covenants and agrees as follows: (a) to hold
in a fiduciary

8

--------------------------------------------------------------------------------




capacity for the benefit of the Company and its Affiliates all secret,
proprietary or confidential material, knowledge, data or any other information
relating to the Company or any of its Affiliates and their respective businesses
("Confidential Information"), which has been obtained by the Executive during
the Executive's employment by the Company or any of its Affiliates and that has
not been, is not now and hereafter does not become public knowledge (other than
by acts by the Executive or representatives of the Executive in violation of
this Agreement), and will not, without the prior written consent of the Company
or as may otherwise be required by law or legal process, communicate or divulge
any such information, knowledge or data to anyone other than the Company and
those designated by it; the Executive further agrees to return to the Company
any and all records and documents (and all copies thereof) and all other
property belonging to the Company or relating to the Company, its Affiliates or
their businesses, upon termination of Executive's employment with the Company
and its Affiliates; and (b) not to solicit or entice any other employee of the
Company or its Affiliates to leave the Company or its Affiliates to go to work
for any other business or organization which is in direct or indirect
competition with the Company or any of its Affiliates, nor request or advise a
customer or client of the Company or its Affiliates to curtail or cancel such
customer's business relationship with the Company or its Affiliates.
9.Rights and Remedies Upon Executive's Breach.
A.The Executive hereby acknowledges and agrees that the provisions contained in
paragraph 8 of this Agreement (the "Restrictive Covenants") are reasonable and
valid in duration and in all other respects. If any court of, or arbitrator
with, competent jurisdiction determines that any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
Restrictive Covenants will not thereby be affected and will be given full effect
without regard to the invalid portions.
B.If the Executive breaches, or threatens to commit a breach of, any of the
Restrictive Covenants, the Company will have the following rights and remedies,
each of which rights and remedies will be independent of the others and
severally enforceable, and each of which is in addition to, and not in lieu of,
any other rights and remedies available to the Company under law or in equity:
(i)Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction in aid of
arbitration, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company.
(ii)Accounting. The right and remedy to require the Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits derived or received by the Executive as the result of any
action constituting a breach of the Restrictive Covenants.

9

--------------------------------------------------------------------------------




(iii)Cessation of Severance Payments. The right and remedy to cease any further
Severance Payments from and after the commencement of such breach by the
Executive.
C.The provisions of this subparagraph 9(C) shall apply to any dispute relating
to this Agreement and not governed by subparagraph 9(B). All such disputes shall
be resolved exclusively by arbitration administered by JAMS (or its successor)
under its Employment Arbitration Rules and Procedures then in effect (the "JAMS
Rules"). Notwithstanding the foregoing, the Company and the Executive shall have
the right to (i) seek a restraining order or other injunctive or equitable
relief or order in aid of arbitration or to compel arbitration, from a court of
competent jurisdiction, or (ii) interim injunctive or equitable relief from the
arbitrator pursuant to the JAMS Rules, in each case to prevent any violation of
this Agreement. The Company and the Executive must notify the other party in
writing of a request to arbitrate any such disputes within the same statute of
limitations period applicable to such disputes. Any arbitration proceeding
brought under this Agreement shall be conducted before one arbitrator in Des
Moines, Iowa or such other city to which the parties mutually agree. The
arbitrator shall be selected in accordance with the JAMS Rules, provided that
the arbitrator shall be an attorney with significant experience in employment
matters. Subject to paragraph 9(D) below, each party to any dispute shall pay
its own expenses of the arbitration. The arbitrator will be empowered to award
either party any remedy at law or in equity that the party would otherwise have
been entitled to had the matter been litigated in court, including, but not
limited to, general, special and punitive damages, injunctive relief, costs and
attorney fees; provided, however, that the authority to award any remedy is
subject to whatever limitations, if any, exist in the applicable law on such
remedies. The arbitrator shall issue a decision or award in writing, stating the
essential findings of fact and conclusions of law, and the arbitrators shall be
required to follow the laws of the State of Iowa. Any judgment on or enforcement
of any award, including an award providing for interim or permanent injunctive
relief, rendered by the arbitrator may be entered, enforced or appealed in any
court having jurisdiction thereof. Any arbitration proceedings, decision or
award rendered hereunder, and the validity, effect and interpretation of this
arbitration provision, shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq. It is part of the essence of this Agreement that any such
disputes hereunder shall be resolved expeditiously and as confidentially as
possible. Accordingly, the Company and the Executive agree that all proceedings
in any arbitration shall be conducted under seal and kept strictly confidential.
In that regard, no party shall use, disclose or permit the disclosure of any
information, evidence or documents produced by any other party in the
arbitration proceedings or about the existence, contents or results of the
proceedings except as necessary and appropriate for the preparation and conduct
of the arbitration proceedings, or as may be required by any legal process, or
as required in an action in aid of arbitration or for enforcement of or appeal
from an arbitral award. Before making any disclosure permitted by the preceding
sentence, the party intending to make such disclosure shall give the other party
reasonable written notice of the intended disclosure and afford such other party
a reasonable opportunity to protect its interests.
D.The Company shall pay to the Executive all legal fees and expenses incurred by
the Executive in disputing in good faith any issue hereunder relating to the
termination of the Executive's employment, in seeking in good faith to obtain or
enforce any benefit or right provided by this Agreement or in connection with
any tax audit or proceeding to

10

--------------------------------------------------------------------------------




the extent attributable to the application of Section 4999 of the Code to any
payment or benefit provided hereunder. Such payments shall be made within five
(5) business days after delivery of the Executive's written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.
10.Notices. Any notice provided for in this Agreement will be given in writing
and will be delivered personally, telegraphed, telexed, sent by facsimile
transmission or sent by certified, registered or express mail, postage prepaid.
Any such notice will be deemed given when so delivered personally, telegraphed,
telexed or sent by facsimile transmission, or, if mailed, on the date of actual
receipt thereof. Notices will be properly addressed to the parties at their
respective addresses set forth below or to such other address as either party
may later specify by notice to the other in accordance with the provisions of
this paragraph:
If to the Company:
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
6000 Westown Parkway
West Des Moines, IA 50266
Attention: Chairman of the Board
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive
Chicago, IL 60606
Attention: Shilpi Gupta
If to the Executive:
_______________________________


_______________________________


_______________________________
11.Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, any and all prior employment or severance agreements and related
amendments entered into between the Company and the Executive; provided,
however, that this Agreement shall supersede any agreement setting forth

11

--------------------------------------------------------------------------------




the terms and conditions of the Executive's employment with the Company only in
the event that the Executive's employment with the Company is terminated on or
following a Change in Control, by the Company other than for Cause or by the
Executive for Good Reason. Furthermore, the Severance Payments are separate and
apart from and, to the extent they are actually paid, will be in lieu of any
payment under any policy of the Company or any of its Affiliates regarding
severance payments generally.
12.Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties hereto or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.
13.Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of Iowa (without giving effect to the choice of law
provisions thereof), where the employment of the Executive will be deemed, in
part, to be performed, and enforcement of this Agreement or any action taken or
held with respect to this Agreement will be taken in the courts of appropriate
jurisdiction in Iowa.
14.Assignment. This Agreement, and any rights and obligations hereunder, may not
be assigned by the Executive and may be assigned by the Company only to any
successor in interest, whether by merger, consolidation, acquisition or the
like, or to purchasers of substantially all of the assets of the Company.
15.Binding Agreement. This Agreement will inure to the benefit of and be binding
upon the Company and its respective successors and assigns and the Executive and
his legal representatives.
16.Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered will be deemed an original, but all of
which together will constitute one and the same instrument.
17.Headings. The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of this Agreement.
18.Authorization. The Company represents and warrants that the Board has
authorized the execution of this Agreement.
19.Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.

12

--------------------------------------------------------------------------------




20.Tax Withholding. The Company will have the right to deduct from all benefits
and/or payments made under this Agreement to the Executive any and all taxes
required by law to be paid or withheld with respect to such benefits or
payments.
21.Section 409A. The parties intend that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, "Section 409A") and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
the Executive shall not be considered to have terminated employment with the
Company for purposes of any payments under this Agreement which are subject to
Section 409A until the Executive has incurred a "separation from service" within
the meaning of Section 409A. Each amount to be paid or benefit to be provided
under this Agreement shall be construed as a separate identified payment for
purposes of Section 409A. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid an accelerated or additional tax under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Executive's
separation from service shall instead be paid on the first business day after
the date that is six months following the Executive's separation from service
(or, if earlier, the Executive's date of death). To the extent required to avoid
an accelerated or additional tax under Section 409A, amounts reimbursable to the
Executive shall be paid to the Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in kind benefits provided to the Executive)
during one year may not affect amounts reimbursable or provided in any
subsequent year. The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with Section
409A and makes no undertaking to preclude Section 409A from applying to any such
payment.
22.No Contract of Employment. Nothing contained in this Agreement will be
construed as a contract of employment between the Company or any of its
Affiliates and the Executive, as a right of the Executive to be continued in the
employment of the Company or any of its Affiliates, or as a limitation of the
right of the Company or any of its Affiliates to discharge the Executive with or
without Cause.
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.


AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
 
EXECUTIVE
 
 
 
 
 
 
By:                                                          
 
By:                                                          
 
 
 




13